

EXHIBIT 10.3
 
 
THIRD AMENDMENT TO
SHARE SURRENDER AGREEMENT
 
This Third Amendment to the Share Surrender Agreement is made and entered into
as of February 27, 2009, by and between BlackRock, Inc., a Delaware corporation
("BlackRock"), PNC Bancorp, Inc. ("Bancorp"), a Delaware corporation (as
successor to PNC Asset Management, Inc., a Delaware corporation ("PAM") under an
Assignment and Assumption Agreement entered into as January 14, 2005 (the
"Assignment and Assumption Agreement")), and The PNC Financial Services Group,
Inc., a Pennsylvania corporation ("PNC").  Bancorp is a wholly-owned subsidiary
of PNC.  Capitalized terms used in this Third Amendment and not defined have the
meanings set forth in the Amended Share Surrender Agreement (as defined below).
 
RECITALS
 
BlackRock, PAM and PNC entered into the Share Surrender Agreement as of October
10, 2002 (the "Share Surrender Agreement"), as amended by the First Amendment to
the Share Surrender Agreement as of February 15, 2006, between BlackRock,
Bancorp and PNC (the "First Amendment") and the Second Amendment to the Share
Surrender Agreement as of June 11, 2007 between BlackRock, Bancorp and PNC (the
"Second Amendment" and, collectively with the First Amendment and the Share
Surrender Agreement, the "Amended Share Surrender Agreement"), under which PAM
agreed to surrender shares of the Common Stock of BlackRock ("BlackRock Stock")
held by it to Award Holders under the BlackRock, Inc. 2002 Long-Term Retention
and Incentive Plan (the "Plan") and to make available for use in future
long-term retention and incentive programs approved by BlackRock to retain
BlackRock employees. Bancorp, which now holds the shares of BlackRock Common
Stock formerly held by PAM, has, pursuant to the Assignment and Assumption
Agreement, assumed and agreed to be liable for all responsibilities, duties,
liabilities and obligations of PAM under the Amended Share Surrender Agreement.
 
BlackRock has entered into an Exchange Agreement with PNC (the "Exchange
Agreement") pursuant to which, among other things, on the terms and subject to
the conditions set forth therein Bancorp will exchange (the "Exchange") up to
2,940,866 shares of Common Stock for a like number of shares of BlackRock's
series C non-voting convertible participating preferred stock, par value $0.01
per share (the "Series C Preferred Stock");
 
In light of the Exchange, BlackRock, Bancorp and PNC wish to amend the
provisions relating to PAM's obligations to make shares available for use to
fulfill its obligations under the Amended Share Surrender Agreement.
 
Accordingly, the parties to this Third Amendment agree as follows:


1.           Amendment to Section 1.1.1 (Defined Terms).  The definition of
"Series C Preferred Stock" shall be inserted following the definition for "Plan
Period" and prior to
 
1

--------------------------------------------------------------------------------


the definition for "Vesting Event" (which shall be redesignated as clause (r) of
Section 1.1.1) and shall read as follows:


"(q) "Series C Preferred Stock" shall mean series C convertible participating
preferred stock, par value $0.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization."


3.           Future Share Surrender Obligations.  (a)  Section 1.2(a) of the
Amended Share Surrender Agreement is amended and restated in its entirety to
read as follows:
 
"(a)           The parties hereto agree that upon a Payment Date (as defined in
the Plan) PAM shall, and PNC shall cause PAM to, as soon as is reasonably
practicable (1)  surrender and assign, transfer, convey and deliver to
BlackRock, free and clear of all Encumbrances, all of PAM's right, title and
interest to and in such number of shares (i) if prior to February 27, 2009, of
Common Stock and (ii) if on or after February 27, 2009, of Series C Preferred
Stock (in either case, the "Payment Date Shares"), equal in the aggregate to the
lesser of (A) the product of (I) 4,000,000 (as may be adjusted pursuant to
Section 1.4.1) multiplied by (II) the Applicable Vesting Percentage and (B) the
product of (I) a number of shares of Common Stock and/or Series C Preferred
Stock having a value as of the Payment Date equal to the aggregate value of
Awards (as defined in the Plan) to be paid to Award Holders pursuant to the
Plan, as directed by BlackRock, multiplied by (II) 0.8333; in either case less
an aggregate number of shares of Series C Preferred Stock and/or Common Stock
having a value as of the Payment Date equal to the amount of federal, state and
local taxes BlackRock is required to withhold with respect to the Awards (such
shares, collectively, the "Tax Withholding Shares"); and (2)  surrender and
assign, transfer, convey and deliver to BlackRock, as directed by BlackRock,
free and clear of all Encumbrances, all of PAM's right, title and interest to
and in the Tax Withholding Shares.  The Parties hereby agree that for purposes
of this Section 1.2, the value per share of Series C Preferred Stock shall be
equal to the value per share of Common Stock on such Payment Date."


(b) Section 1.2(b) of the Amended Share Surrender Agreement is amended and
restated in its entirety to read as follows:


"(b)           The parties hereto also agree that if, pursuant to Section
1.2(a)(1)(B), PAM delivers a number of shares of Series C Preferred Stock and/or
Common Stock to BlackRock on the Payment Date calculated pursuant to Section
1.2(a)(1)(B), in addition, PAM shall, and PNC shall cause PAM to, continue to
own a number of shares of Series C Preferred Stock (collectively, the "Remainder
Shares") in the aggregate equal to the excess, if any, of (1) 4,000,000 (as may
be adjusted pursuant to Section 1.4.1) over (2) the aggregate number of shares
of Series C Preferred Stock and Common Stock surrendered on
 
2

--------------------------------------------------------------------------------


 
the Payment Date pursuant to Section 1.2(a)(1)(B) (as may be adjusted pursuant
to Section 1.4.1).  PAM shall, and PNC shall cause PAM to, make the Remainder
Shares available for use in future incentive plans or programs approved by
BlackRock's Board of Directors for the benefit of BlackRock employees; provided
that any such future plans or programs ("Future Incentive Plans") will have the
following characteristics:  (1) grants will be awards measured by, and satisfied
through delivery by BlackRock of, a number of shares of Common Stock (regardless
of whether the Remainder Shares are Series C Preferred Stock), (2) the vesting
of grants will be dependent on BlackRock's achievement of performance goals to
be approved by the compensation committee of its Board of Directors, and (3)
although the vesting of grants may take place based on achievement of either
annual or multi-year performance goals, the grants will finally vest and be paid
in not less than three years following the effectiveness of the grant, subject
to customary acceleration provisions relating to a change in control of
BlackRock.  Subject to the terms set forth in the Second Amendment, BlackRock
will not make grants using Remainder Shares under any Future Incentive Plans to
the extent that such grants would result in PNC recognizing in the aggregate
more than $50 million in expense in any one year as a result of the use of
Remainder Shares in Future Incentive Plans.  For the purposes of the prior
sentence, the aggregate expense recognized by PNC in any year as a result of the
use of Remainder Shares in Future Incentive Plans will equal the sum of


(1) (x) the pre-tax expense recognized by BlackRock (under generally accepted
accounting principles as may be applicable to BlackRock from time to time) in
such year as a result of the grant, whether in that or prior years, to its
employees of awards to be satisfied through the use of the Remainder Shares
multiplied by (y) PNC's ownership percentage in BlackRock calculated on the
basis used to determine PNC's recognition of BlackRock's income under equity
accounting principles, and


(2) the pre-tax expense directly recognized by PNC (under generally accepted
accounting principles as may be applicable to PNC from time to time) in such
year as a result of its making Remainder Shares available for use by BlackRock
in respect of grants, whether in that or prior years, under Future Incentive
Programs.


For illustrative purposes only, an example of such calculation is set forth as
Exhibit A.


If BlackRock should at any time make grants in excess of this limitation,
BlackRock will promptly take whatever steps are appropriate to correct this
situation so that PNC is not required to recognize such expense in excess of the
$50 million per year maximum. PAM shall, and PNC shall cause PAM to, deliver
shares in accordance with the terms of any such Future Incentive Plans that
satisfy the criteria set forth herein. Nothing in this Agreement restricts in
any way
 
3

--------------------------------------------------------------------------------


 
the grant of other incentive awards to BlackRock employees, including other
awards using Common Stock other than the Remainder Shares."


(c)           Section 1.3.1 of the Amended Share Surrender Agreement is amended
and restated in its entirety to read as follows:


"Covenants of PNC and PAM. PAM and PNC agree that any and all shares of Series C
Preferred Stock and Common Stock surrendered and assigned, transferred, conveyed
and delivered by PAM to Award Holders and to BlackRock, as directed by
BlackRock, pursuant to this agreement shall be contributed free and clear of any
and all Encumbrances.  PNC and PAM shall take such steps as may be necessary to
assure that at all times PAM directly owns for its own account sufficient shares
of Common Stock or Series C Preferred Stock as may be required to be surrendered
pursuant to the terms hereof."


3.           Acknowledgement. For the avoidance of doubt, PNC and PAM agree and
acknowledge that the Exchange shall not constitute satisfaction of such parties'
respective obligations under Section 1.2(a) of the Amended Share Surrender
Agreement, as amended hereby.


4           No Other Amendments.  Except as expressly amended by this Third
Amendment, the Amended Share Surrender Agreement shall remain in full force and
effect in accordance with its terms.




[SIGNATURE PAGE FOLLOWS]


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Third Amendment as of
the date first above mentioned.
 



 
BLACKROCK, INC.
                 
By:
/s/ Daniel R. Waltcher    
Name:
Daniel R. Waltcher
   
Title:
Managing Director and
     
Deputy General Counsel




 
PNC BANCORP, INC.
                 
By:
/s/ George P. Long, III    
Name:
George P. Long, III    
Title:
Assistant Secretary        




 
THE PNC FINANCIAL SERVICES GROUP, INC.
                 
By:
/s/ Samuel R. Patterson    
Name:
Samuel R. Patterson    
Title:
Controller        



 
5

--------------------------------------------------------------------------------






Exhibit A:  Illustrative Expense Calculation


Hypothetical 2007 Future Incentive Plan award:


·
BLK undertakes $200 million grant with four-year vesting



·
Hypothetical per share BLK stock price:  $150



·
Total shares based on grant and stock price:  1,333,333





BLK Books
 
 
BLK annual pre-tax GAAP expense/year
$50,000,000
PNC's hypothetical ownership percentage
34%
Amount calculated under clause (1)
$17,000,000
   
PNC Books
 
 
Remainder shares provided for 2007 grant
1,333,333 shares
Total hypothetical BLK shares outstanding on grant date
 
130,000,000 shares
% of LTIP
1.0256%
BLK Hypothetical Book Equity at grant date
$8,500,000,000
PNC total pre-tax GAAP expense over vesting period
$87,179,487
Amount calculated under clause (2)
$21,794,872
Total amount counted against $50 million limitation under Section 1.2(b) (i.e.,
sum of amounts calculated under clauses (1) and (2)):
$38,794,871.79



 
 
 
 

6